ORDER ON MANDATE
PER CURIAM.
In accordance with the opinion and judgment of the Supreme Court of Florida in the above styled cause filed July 31, 1973 (282 So.2d 628), the prior opinion and judgment of this court (258 So.2d 322) is hereby modified as directed by the said opinion and judgment of the Supreme Court of Florida and, except as modified, is adhered to. The judgment of the trial court is affirmed in part and reversed in part. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R. 32 F.S.A.).